Citation Nr: 1223475	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-05 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peptic ulcer disease (PUD)/reflux disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran had active service from August 2001 to August 2004, including service in Iraq from April 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that the RO originally adjudicated the issue as entitlement to service connection for PTSD.  However, the medical evidence of record reveals an additional diagnosis of insomnia.  The Board observes that such is recognized as a psychiatric disorder by the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision and acknowledges that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as well as PUD/reflux disorder.  In March 2010 the Board remanded the Veteran's claim, in part, for him to be afforded VA medical examinations.  Pursuant to the Board's remand, the Veteran was scheduled for appropriate medical examinations in November 2010; however, he failed to report for the examinations.

The letter showing that notice of the scheduled examination was sent to the Veteran is not of record.  Nevertheless, it is routine practice for the Board to presume that the proper notification was sent to the Veteran, because principles of administrative regularity dictate a presumption that Government officials have properly fulfilled their official duties.  Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  However, that presumption is overcome in this case because the record indicates that there is reason to believe that the Veteran may have moved and/or become homeless.  Specifically, a July 2009 VA treatment record shows that he was living with his brother at that time.  An August 2009 VA treatment record shows that the Veteran was evicted from a halfway house (HWH).  The Veteran subsequently missed multiple VA treatment appointments between September 2009 and October 2009.  However, a VA clinician was able to reach the Veteran in May 2010 at a phone number which is listed in that VA treatment record.  In keeping with VA's mission and duty to assist Veterans, and given the absence of the VA examinations notification letter from the record and the Veteran's frequent moves and recent eviction, the RO should utilize the most recent phone number of record and take all other appropriate steps to contact the Veteran and confirm his current mailing address.  Thereafter, the Veteran should be scheduled for new VA examinations.

The provisions of 38 C.F.R. § 3.655 address the consequences of a Veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, or the death of an immediate family member.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  The Veteran is informed that failure to report to the scheduled examination without good cause may result in denial of the claim.  Id; see also 38 C.F.R. § 3.326(a); Dusek v. Derwinski, 2 Vet. App. 519 (1992) (it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits); Olson v. Principi, 3 Vet. App. 480 (1992) (Veterans must be prepared to meet their obligations by cooperating with VA efforts to provide an adequate medical examination); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not a one-way street).  In addition, the Veteran is requested to contact the VA Medical Center where the examination is scheduled immediately if he discovers, for any reason, that he cannot appear for a scheduled examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran through his most recent phone number of record, and take all other appropriate steps to contact the Veteran and confirm his current mailing address.

2.  The AOJ should arrange for the Veteran's claims file to be reviewed by the physician who prepared the May 2005 VA examination report (or a suitable substitute if that physician is unavailable), for the purpose of preparing an addendum that addresses whether the Veteran's currently diagnosed mild gastritis had its onset in or is related to his military service.  All necessary special studies or tests should be accomplished.

The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  The report of examination should contain a detailed account of all manifestations of any ulcer or gastrointestinal disorder found to be present.

In addition, the examiner should specifically offer an opinion as to whether it is at least as likely as not that the Veteran's gastritis or other gastrointestinal disorder had its onset in service or within one year of service.  Specifically, the examiner should comment on the Veteran's service treatment records dated in May 2004 regarding complaints of epigastric pain.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed PUD/reflux disorder and the continuity of symptomatology.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  Schedule the Veteran for a VA psychiatric examination.  The claims file, a separate copy of this remand, and a list of the in-service stressor(s) found to be corroborated by the evidence, must be provided to the examiner for review, the receipt of which should be acknowledged in the examination report.

The examiner must first determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD and/or insomnia according to the requirements of DSM-IV.

If the Veteran does have the appropriate PTSD diagnosis, the examiner should also determine whether any in-service stressor(s) found to be established by the evidence is the cause of this condition.  The examiner must be instructed that only the events objectively verified may be considered as valid stressors and have the examiner specify the stressor(s) that provided the basis of the diagnosis.

If the Veteran is found to currently have another type of acquired psychiatric disorder, to include insomnia, the examiner should provide an opinion as to whether it is at least as likely as not, that any current disability found during the examination had its clinical onset during service or is related to any in-service disease, event, or injury.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claims should be readjudicated based on all the evidence of record, to include any evidence received since the issuance of the April 2011 statement of the case.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


